Bridge, J.
(concurring) — I write separately to emphasize the narrow nature of the majority’s holding, which merely grants retroactive relief to a child who was born alive for injuries that were suffered before her birth.
The Industrial Insurance Act, Title 51 RCW, provides an exclusive remedy for workers injured in the course of employment and for their families and dependents. RCW 51.04.010. For the purposes of the Act, a “child” includes a “child born after the injury where conception occurred prior to the injury.” RCW 51.08.030. Patricia then is included in the Act’s definition of a child for the limited purpose of determining whether she is entitled to compensation. Thus, when a mother and child are injured in the same event, the child’s right of action arises out of his or her own personal injuries and is not derived from the personal injuries suffered by the mother.
This court has previously held that, in certain very limited circumstances, a child who is later born alive has a cause of action for injuries sustained in útero. For example, in 1962, we held that a negligent or intentional injury to an unborn child gives rise to an action in tort by the child after he or she is born alive. Seattle-First Nat’l Bank v. Rankin,, 59 Wn.2d 288, 291, 367 P.2d 835 (1962). In Rankin, a child born with cerebral palsy because of the physician’s failure to diagnose and treat anemia in the mother recovered damages for malpractice. See also Harbeson v. Parke-Davis, Inc., 98 Wn.2d 460, 656 P.2d 483 (1983) (recognizing a cause *172of action for wrongful life from injuries suffered before birth); George v. Parke-Davis, 107 Wn.2d 584, 733 P.2d 507 (1987) (holding manufacturers of DES liable to a woman born alive but injured in utero).
The common thread throughout all these cases is a limited recognition of a person’s retroactive right to recover for prenatal injuries. The United States Supreme Court has likewise upheld recovery for prenatal injuries for children later born alive, while clarifying that “the unborn have never been recognized in the law as persons in the whole sense.” Roe v. Wade, 410 U.S. 113, 161-62, 93 S. Ct. 705, 35 L. Ed. 2d 147 (1973). While upholding Patricia’s right to a remedy because she is a person exercising her retroactive right to recover for prenatal injuries, we do not recognize a fetus as a “person [] in the whole sense” and thus do not affect the jurisprudence established under Roe.
With this clarification, I concur.